Per Curiam.

The verdict was clearly against law. The crop sown did not belong to Hilton, but to his successor. This lease was for a year certain, and then renewed for the next year 5 and it was his folly to sow when he knew that his term would expire before he could reap. The doctrine of emblements is founded entirely on the uncertainty of the termination of the tenant’s estate. Where that is certain there exists no title to emblements. Without touching any other points, we are of opinion that the verdict was against law and evidence, and that the judgment below must be reversed.
Judgment reversed.